 1
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,   )   CV 12-00960-RSWL-JC
   ex rel., JULIE A. MACIAS,   )
12                             )
                Plaintiff,     )
13                             )   AMENDED JUDGMENT AGAINST
                               )   DEFENDANTS PACIFIC HEALTH
14     v.                      )   CORPORATION AND LOS
                               )   ANGELES DOCTORS HOSPITAL
15                             )   CORPORATION
   PACIFIC HEALTH CORPORATION, )
16 et al.                      )
                               )
17                             )
                Defendants.    )
18                             )
                               )
19                             )
                               )
20                             )
21     WHEREAS, on May 9, 2016, the Court Clerk entered
22 default against Defendants Pacific Health Corporation
23 and Los Angeles Doctors Hospital Corporation
24 (“Defendants”) [215], pursuant to Federal Rule of Civil
25 Procedure 55(a);
26     WHEREAS, on October 7, 2016, this Court GRANTED
27 Relator Julie A. Macias’ (“Relator”) Motion for Partial
28 Default Judgment against Defendants as to her
                               1
 1 retaliation claims [262];
 2      WHEREAS, on June 5, 2019, this Court GRANTED
 3 Relator’s Motion for Default Judgment against
 4 Defendants as to her FCA and CFCA claims [521];
 5      WHEREAS, on August 1, 2019, this Court GRANTED
 6 Relator’s Motion for Attorneys’ Fees;
 7      IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
 8 judgment is entered in favor of Relator on behalf of
 9 the United States of America (the “Government”) and the
10 State of California as follows:
11 1.   Defendants Pacific Health Corporation and Los
12      Angeles Doctors Hospital Corporation shall be
13      jointly and severally liable for all claims for
14      relief in this Action;
15 2.   Relator is awarded damages in the amount of
16      $1,042,673.63 for her retaliation claims;
17 3.   The Government and the State of California are
18      awarded damages in the amount of $111,315,425 in
19      Medicare damages for Relator’s FCA claims and
20      $75,960,032 in Medi-Cal damages for her CFCA
21      claims, trebled to $333,946,274 and $227,880,096,
22      respectively;
23 4.   The Government and the State of California are
24      awarded post-judgment interest, calculated in the
25      manner set forth in 28 U.S.C. § 1961(a);
26 5.   Pursuant to the Court’s Default Judgment Order,
27      Relator is awarded a share of 25% of the damages
28      and civil penalties awarded to the Government and
                                 2
 1      the State of California;
 2 6.   Relator is awarded attorneys’ fees in the amount of
 3      $11,260,981;
 4
 5      As all other Defendants have been dismissed, no
 6 Defendants remain and the Court Clerk shall close this
 7 matter.
 8
 9
10 IT IS SO ORDERED.
11
12 DATED: August 1, 2019           /s/RONALD S.W. LEW
13                                 HONORABLE RONALD S.W. LEW
                                   Senior U.S. District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               3
